Citation Nr: 0901393	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  04-10 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970, during the Vietnam Era.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA), Nashville, Tennessee, Regional Office 
(RO), which inter alia denied service connection for hearing 
loss of the right ear.  The veteran disagreed with such 
decision and subsequently perfected an appeal. 

In June 2004, the veteran testified before the undersigned 
Veterans Law Judge via video conference.  A copy of the 
hearing transcript is of record and has been reviewed.      
  
In December 2004 and November 2005, the Board remanded this 
claim to the RO for additional development, including a VA 
examination to determine the nature and etiology of the 
veteran's right ear hearing loss.  That development was 
completed and the case was returned to the Board for 
appellate review.  


FINDING OF FACT

The veteran's service medical records contain no complaints, 
treatment, and diagnoses of right ear hearing loss; 
sensorineural hearing loss was not exhibited within the first 
post-service year; and there is no objective evidence 
relating right ear hearing loss to his active service or any 
incident therein.   




CONCLUSION OF LAW

Hearing loss of the right ear was not incurred in or 
aggravated by service, and sensorineural hearing loss may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by March 2003, January 
2005, and December 2005 letters.  These letters fully 
addressed all three notice elements; informed the veteran of 
what evidence was required to substantiate his service 
connection claim, and of the veteran's and VA's respective 
duties for obtaining evidence.  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In the October 2008 Supplemental Statement of the Case, the 
RO also advised the veteran as to how disability ratings and 
effective dates are awarded, as required in Dingess.  See 19 
Vet. App. at 486.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Id.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains service medical records, VA medical records, private 
treatment records, a hearing transcript, and statements of 
the veteran and his representative.  The veteran was provided 
and underwent three VA medical examinations regarding his 
hearing loss disability.  First, the veteran reported to and 
underwent an audio examination at the VA Medical Center 
(VAMC) in Nashville, Tennessee, on January 2004.  Second, 
after a noted remand by the Board for development, the 
veteran underwent another audio examination at the VAMC in 
Nashville on September 2006.  The veteran also underwent an 
ear disease examination at the VAMC in Nashville on October 
2006 to assess whether a relationship exists between the 
veteran's Bell's palsy disability and hearing loss 
disability.  The veteran requested and was afforded a hearing 
before the undersigned Veterans Law Judge via video 
conference on June 2004.  Significantly, the record does not 
otherwise indicate any additional obtainable evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If 
a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  

Service connection may also be granted for certain chronic 
diseases, such as other organic diseases of the nervous 
system to include sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Furthermore, service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical  training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In cases where a hearing loss disability is claimed, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

The veteran is seeking service connection for right ear 
hearing loss, which he maintains is related to his active 
service.  The veteran claims he was exposed to loud noises, 
including noise from tanks, while serving for the Fourth 
Armor Division, USAREUR.  See June 2004 Board Hearing 
Transcript.  His DD-214 shows that his military occupational 
specialty was a clerk typist.  However, beyond the veteran's 
statements, there is no evidence that he was exposed to such 
noise.  

On review of the record, the Board finds that service 
connection for hearing loss of the right ear is not 
warranted.  Under the laws administered by the VA, there is a 
current hearing loss disability, as reflected in a February 
2003 Audiology report letter prepared by a private physician 
and a January 2004 VA Audio Examination Report, since the 
auditory threshold in frequencies 500, 1000, and 2000 Hertz 
is 40 decibels or greater.  See 38 C.F.R. § 3.385.  The 
threshold for normal hearing is from 0 to 20 decibels.  The 
higher threshold levels indicate hearing loss as defined by 
38 C.F.R. § 3.385.  

The veteran's service medical records indicate complaints and 
history of right ear pain and right ear infections.  However, 
the record contains no complaints, treatment, and diagnoses 
of right ear hearing loss during the veteran's active 
military service.  In this regard, as noted in a July 1968 
Entrance Examination 


Report, the veteran underwent a hearing examination which 
indicated that his hearing was normal.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
---
15
LEFT
5
5
15
---
10

In an August 1970 Medical Examination Note, the veteran 
complained of right ear pain and reported a history of 
frequent ear trouble.  The examiner noted scarred tympanic 
membranes, diagnosed serious otitis media in the right ear, 
and treated the right ear with Actifed.   

In an August 1970 Internal Medicine Note, the veteran 
reported a history of recurrent ear infection and transient 
right ear pain, and complained of facial numbness.  He was 
diagnosed with Bell's palsy on the right side of the face.  
The examiner noted that the veteran was not complaining of 
tinnitus or hearing loss.  The veteran underwent a hearing 
examination which revealed normal hearing.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
---
35
LEFT
25
15
20
---
20

As noted in a September 1970 Separation Examination Report, 
the veteran underwent a hearing examination indicating that 
his hearing was within the normal range.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
20
---
25
LEFT
20
15
25
---
25
While the veteran complained of right ear pain during 
service, the medical evidence failed to show that he had a 
right ear hearing loss disability to account for his 
complaints of pain.  Cf.  Sanchez- Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part,  vacated and 
remanded in part sub nom. Sanchez- Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted).  

Further, there is no evidence of sensorineural hearing loss 
within the first post-service year.  See 38 C.F.R. §§ 3.307, 
3.309 (2008).  In fact, the first indication of right ear 
hearing loss is reflected in a February 2003 Audiology report 
letter prepared by a private physician, dated approximately 
thirty-three years post-service.  Evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

There is also no evidence of a nexus between the veteran's 
right ear hearing loss and his service.  In fact, the record 
contains negative nexus opinions, and the veteran has offered 
no nexus opinion to the contrary.  In this regard, in a 
January 2004 VA Audio Examination Report, the examiner opined 
that it is "at least as likely as not that the current 
hearing loss at the right ear is not related to any condition 
[the veteran] may have been treated for while in the 
military."  

Further, in a September 2006 audio exanimation, the VA 
examiner after consulting the veteran's claims file, 
including his service medical records, noted that "whether 
the hearing loss was related to the Bell's palsy or to the 
serious otitis (or both), the hearing loss in the right ear 
resolved and was there only on a transient basis," and the 
veteran was discharged from service with normal hearing.  The 
September 2006 examiner also opined that "it is likely that 
the hearing loss noted in the right ear following the Bell's 
palsy episode was a transient condition and less than likely 
a permanent result of any condition that occurred while he 
was in service," and that the right ear hearing loss is more 
likely related to the chronic Eustachian tube dysfunction 
diagnosed post-service.  See June 2004 Audiology Consult 
Report, Murfreesboro VAMC; October 2004 ENT Consult Report, 
Nashville VAMC (diagnosis of Eustachian tube dysfunction); 
July 2005 Surgery ENT Clinic Report; Nashville VAMC.  The 
September 2006 examiner referred assessment of a relationship 
between the veteran's right ear hearing loss and Bell's palsy 
to a specialist in ear, nose, and throat disorders. 

The veteran also underwent a VA Ear Disease Examination in 
October 2006.  The examiner noted that the veteran complained 
of bilateral hearing loss, with the right ear worse than the 
left, and tinnitus.  After review of the claims file and a 
physical exanimation, the examiner noted that the tympanic 
membrane of the right ear had severe retraction pockets 
superiorly, and there was erosion of the scutum in the 
epitympanic region.  The examiner opined that the veteran had 
cholesteatoma that led to the erosion of his scutum, and the 
cholesteatoma is the main cause of his hearing loss.  The 
examiner also opined that there is no connection between the 
veteran's condition and his service in the military, and 
cholesteatoma is "a symptomatology that develops over a long 
time of chronic tube dysfunction."

In light of the above medical evidence, there is no nexus 
between the veteran's right ear hearing loss and his service.   

The Board acknowledges the veteran's claim that his Bell's 
palsy and Eustachian tube dysfunction were incurred in 
service and contributed to his currently diagnosed hearing 
loss.  See December 2008 Informal Hearing Presentation from 
the Veterans of Foreign Wars of the United States.  However, 
in light of the above discussion of medical nexus opinions 
against this contention and the lack of a medical opinion to 
the contrary, the Board finds that such contention is not 
supported by the evidence of record.             

In sum, the Board finds the only evidence relating the 
veteran's right ear hearing loss to service is the veteran's 
own statements.  The Board notes that the veteran is 
competent to describe his bilateral hearing loss 
symptomatology.  See Layno, 6 Vet. App. at 469.  However,  
the veteran's opinion, as to a medical matter, is without 
probative value because he, as a layperson, is not competent 
to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See, e.g., Routen, 10 Vet. App. at 186; 
Espiritu, 2 Vet. App. at 494-95.

For the reasons discussed above, the Board concludes that 
right ear hearing loss was not incurred in or aggravated by 
service, and sensorineural hearing loss may not be presumed 
to have been incurred therein.  


ORDER

Entitlement to service connection for hearing loss of the 
right ear is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


